Philips, P. J.
-There is no bill of exceptions in this record which this court can consider. It appears from the record that the cause was tried before Hon. James B. Gantt, judge of that circuit, who went out of office before the bill of exceptions was signed. The bill of exceptions was afterwards presented to his successor, Hon. D. A. DeArmond, and signed by him. Judge DeArmond had no authority to sign such bill of exceptions, with or without the consent of the parties. Cranor v. School District, 18 Mo. App. 347. As the matters of error complained of by the appellants are such as could only be brought to our consideration by being preserved in a bill of exceptions, it follows that the judgment of -the circuit court is affirmed.
All concur.